RANDALL, Judge.
I dissent from the majority’s conclusion that the district court did not err in finding that there is clear and convincing evidence that appellant has a disorder or dysfunction within the meaning of the SDP statute. I would also reverse the indeterminate commitment order and address the denial of treatment to appellant since the initial commitment order.
As I have noted in past concurrences and dissents, the SDP statute and its twin, the SPP statute, have, in the words of Justice Wahl, “creatfed] a system of wholesale preventive detention, a concept foreign to our jurisprudence.” In re Blodgett, 510 N.W.2d 910, 918 (Minn.1994) (Wahl, J., dissenting) (footnote omitted), cert. denied, 513 U.S. 849, 115 S.Ct. 146, 130 L.Ed.2d 86 (1994); see In re Civil Commitment of Bryant, 2011 WL 1237575, at *7 (Minn.App. Apr. 5, 2011) (Randall, J., concurring specially) (noting longstanding use of civil commitment of sexual offenders for preventive detention). But, whatever the merits of sexual-based commitments, when the facts give rise to a concern that “public safety” is used to justify a radical departure from our traditional notions of fairness and due process, you had better have strong and clear and convincing facts. Those facts are not present here.
To be committed as SDP, a person must have “manifested a sexual, personality, or other mental disorder or dysfunction.” Minn.Stat. § 253B.02, subd. 18c(a) (2010). The psychologists who evaluated Navratil diagnosed him with a multifaceted or mixed personality disorder, with multiple underlying personality traits. One expert felt that Navratil had traits of antisocial and borderline personality disorders, the other concluded that he had all the traits to meet the definitions of those disorders. But these diagnoses do not show that Nav-ratil, as a result of his condition, would be likely to engage in future acts of harmful sexual conduct, as required by Minn.Stat. § 253B.02, subd. 18c(a)(2), (3).
I recognize that antisocial and borderline personality disorders have been held to support commitment in other cases. See In re Civil Commitment of Ramey, 648 N.W.2d 260, 264 (Minn.App.2002) (not addressing degree of mental or personality disorder required). The supreme court has held that an antisocial personality disorder can meet the constitutional requirement of “mental illness” without which commitment would be unconstitutional. See In re Linehan, 557 N.W.2d 171, 184-86 (Minn.1996) (rejecting argument that antisocial personality disorder is not constitutionally valid basis for commitment), vacated on other grounds, 522 U.S. 1011, 118 S.Ct. 596, 139 L.Ed.2d 486 (1997), aff'd on remand, 594 N.W.2d 867 (Minn.1999); Blodgett, 510 N.W.2d at 915. But Dennis Linehan had committed numerous sexual assaults, had pleaded guilty to kidnapping in a case in which he was indicted for first-degree murder, and had raped a 12-year-old shortly after being released from prison. In re Linehan, 518 N.W.2d 609, 611 (Minn.1994). Blodgett had committed three rapes, including one in which he broke into the home of the victim. Blodgett, 510 N.W.2d at 911. In this case, Navratil engaged in sexual misconduct as a juvenile, and in his late teens had sex, some of it consensual, with girls somewhat younger than himself who had not reached the statutory age of consent. There is no evidence of any conduct approaching the violence or general harm which is discussed in Limhan and Blodgett. Importantly, one of the psychologists who examined Navratil concluded that he did not meet the statutory criteria for commitment.
The key to civil commitment, and the argument that makes it “constitutional,” is *653the assumption that the dangerous sexual offender can be distinguished from the typical repeat offender. See Ramey, 648 N.W.2d at 266. I see nothing in this record that distinguishes Navratil from the typical repeat sex offender, either in his criminal history of juvenile offenses and statutory rape (committed against women slightly younger), or in his diagnosis. (I do not mean to imply that such conduct is not criminal, only that it is not comparable to the violent sexual assaults against the same age group discussed in Linehan and Blodgett.) One of the experts, in essence, agreed that Navratil cannot be distinguished from the typical recidivist. As many presentence investigations demonstrate, many criminals sentenced to prison, even for the first time, could be, and have been, diagnosed with “antisocial personality disorder or borderline personality disorder.”
“[T]he judiciary has a constitutional duty to intervene before civil commitment becomes the norm and criminal prosecution the exception.” Linehan, 557 N.W.2d at 181. The record is clear that Navratil should be treated as an ordinary sex offender, with a determinate sentence, not locked up in a secure mental-treatment facility for what amounts to a life sentence.
I am concerned, as was the district court (pointedly), that Navratil was housed in a non-treatment unit and denied treatment after his entry into MSOP under the initial commitment order. In its initial order, the district court agreed with Dr. Alberg’s assessment that Navratil had been terminated from treatment in prison for exhibiting the very symptoms of narcissistic personality disorder for which he was supposed to be treated. And in its indeterminate commitment order, the court stated that it was “unequivocal and uncontroverted” that MSOP had failed to provide Navratil with the treatment he needs. The court found this procedure for continuing Navratil’s commitment “disingenuous.”
To affirm the order for indeterminate commitment under these circumstances is to approve the warehousing of another borderline candidate for treatment, with no guarantee that he will receive meaningful treatment. The outright denial of treatment is not an issue that should wait for a habeas petition or an appearance before a special review board. Cf. In re Commitment of Travis, 767 N.W.2d 52, 58-59 (Minn.App.2009). There cannot be a meaningful treatment report, or a meaningful determination of whether Navratil’s condition since the initial commitment had changed, unless he is given the opportunity to engage in treatment. I dissent.